Title: 1765. Jany. 24th. Thurdsday.
From: Adams, John
To: 


       Soon after I got to Boston, at Jany. Court Mr. Fitch came to me upon Change, and told me, that Mr. Gridley and he had something to communicate to me, that I should like, in Sacred Confidence however. I waited on Mr. Gridley, at his office, (after many Conjectures what the secret might be) and he told me, That He and Mr. Fitch had proposed a Law Clubb—a private Association, for the study of Law and oratory.—As to the Bar, he thought of them, as he did think of them— Otis, Thatcher, Auchmuty. He was considering, who was for the future to support the Honour and Dignity of the Bar. And he was determined to bring me into Practice, the first Practice, and Fitch too. He could easily do it, by recommending. And he was very desirous of forming a Junto, a small sodality, of himself and Fitch and me, and Dudley if he pleased might come, in order to read in Concert the Feudal Law and Tullies orations. And for this Purpose he lent me, the Corpus Juris Civilis in 4 Partes distinctum, eruditissimis Dionysii Gothofredi J.C. clarissimi notis illustratum, at the End of which are the Feudorum Consuetudines Partim ex Editione vulgata partim ex Cujaciana vulgata, appositae, as also the Epitome Feudorum Dionysio Gothofredo Authore.
       We accordingly agreed to meet the next Evening in one of Ballards back Chambers and determine upon Times, Places, and studies. We accordingly met the next Evening, Mr. Gridley, Fitch and I, and spent the whole Evening. Proposals were to read a Reign and the statutes of that Reign, to read Hurds Dialogues and any new Pieces. But at last we determined to read The Feudal Law and Cicero only, least we should loose sight of our main Object, by attending to too many. Thurdsday Nights were agreed on, and to meet first at Mr. Gridleys office. There we accordingly met on the Thurdsday Night following, and suffered our Conversation to ramble upon Hurds Dialogues, the Pandects, their Discovery in Italy by Lotharius in 1127, in the Reign of Stephen, upon Lambard de priscis Anglorum Legibus, in Saxon and Latin, upon Ld. Kaims Kames, Mr. Blackstone &c. But we agreed to meet the next Thurdsday night at Mr. Fitch’s, and to read the Three first Titles of the feudal Law, and Tullies oration for Milo.
      